Order entered October 7, 1966 denying plaintiff’s motion to dismiss the counterclaims of defendants, Stahl and Canamet, unanimously reversed on the law and the facts, with $30 costs and disbursements to the appellant, and the motion granted, with $10 costs. The record indicates á delay of some 32 months in prosecuting the counterclaims here involved. There is no reasonable or justifiable excuse given for such delay and, accordingly, in the circumstances of this ease the counterclaims should have been dismissed. (Commercial Credit Corp. v. Lafayette Lincoln-Mercury, 17 N Y 2d 367.) Moreover, a sufficient showing of merit has not been made. Concur — Stevens, J. P., Steuer, Capozzoli and Rabin, JJ.